               Case 19-11791-BLS         Doc 229      Filed 09/24/19     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                  )   Chapter 11
In re:                                            )
                                                  )   Case No. 19- 11791 (BLS)
                             1
LOOT CRATE, INC., et al.,                         )
                                                  )   (Jointly Administered)
                             Debtors.             )
                                                  )   Related Docket No. 13, 44, 144

   CERTIFICATION OF COUNSEL SUBMITTING PROPOSED FINAL ORDER (I)
AUTHORIZING THE DEBTORS TO (A) OBTAIN POSTPETITION FINANCING ON A
 SUPER-PRIORITY, SENIOR SECURED BASIS AND (B) USE CASH COLLATERAL,
 (II) GRANTING (A) LIENS AND SUPER-PRIORITY CLAIMS AND (B) ADEQUATE
      PROTECTION TO CERTAIN PREPETITION LENDERS, (III) MODIFYING
        THE AUTOMATIC STAY, AND (IV) GRANTING RELATED RELIEF


         At the hearing held on September 18, 2019 (the “Hearing”), the Court considered the

request of the above-captioned debtors and debtors in possession (the “Debtors”) that relief

requested by the Motion of the Debtors, Pursuant to Sections 105, 361, 362 363, 364, and 507 of

the Bankruptcy Code, Bankruptcy Rule 4001, and Local Rule 4001-2, for Interim and Final

Orders (I) Authorizing Debtors to Obtain Postpetition Financing and Use Cash Collateral; (II)

Granting Liens and Super-Priority Claims; (III) Scheduling Final Hearing; (IV) Modifying the

Automatic Stay and (V) Granting Related Relief Upon the Motion [D.I. 13] (the “Motion”)2 be

granted on a final basis. At the conclusion of the Hearing, the Court granted the relief requested

by the Motion on a final basis (the “Proposed Final DIP Order”).




1       The Debtors are the following four entities (the last four digits of their respective taxpayer
identification numbers, if any, follow in parentheses): Loot Crate, Inc. (7119); Loot Crate
Holdings, Inc.; LC Funding, Inc.; and Loot Crate Parent, Inc. The Debtors’ noticing address in
these Chapter 11 cases is 3401 Pasadena Avenue, Los Angeles, CA 90031.
2     Capitalized terms not otherwise defined herein have the meanings ascribed to them in the
Motion.
              Case 19-11791-BLS         Doc 229      Filed 09/24/19   Page 2 of 2



      After discussions with counsel for the Official Committee of Unsecured Creditors (the

“Committee”), and a review of the Proposed Final DIP Order, the Committee has no objection to

entry of the attached Proposed Final DIP Order, which is attached hereto Exhibit A.          A

blackline of the Proposed Final Order is attached hereby as Exhibit B, showing changes made

from Second Interim Order [D.I. 144], which the Court entered on September 10, 2019.

      Accordingly, the Debtors respectfully request that the Court enter the Revised Order at

its earliest convenience without further notice or hearing.

Dated: September 24, 2019
Wilmington, Delaware                               ROBINSON & COLE LLP

                                                   /s/ Jamie L. Edmonson
                                                    Natalie D. Ramsey (No. 5378)
                                                    Jamie L. Edmonson (No.
                                                    4247) Mark A. Fink (No.
                                                    3946) 1000 N. West Street,
                                                    Suite 1200 Wilmington,
                                                    Delaware 19801
                                                    Telephone: (302) 516-1705
                                                    Facsimile: (302) 351-8618
                                                    Email: nramsey@rc.com
                                                           jedmonson@rc.com
                                                           mfink@rc.com


BRYAN CAVE LEIGHTON PAISNER LLP                    BRYAN CAVE LEIGHTON PAISNER LLP
Mark I. Duedall (No. 3346)                         Andrew J. Schoulder (admitted pro hac vice)
Leah Fiorenza McNeill (admitted pro hac vice)      1290 Avenue of the Americas
1201 W. Peachtree Street, NW, 14th Floor           New York, New York 10104-3300
Atlanta, Georgia 30309-3471                        Telephone: (212) 541-2000
Telephone: (404) 572-6600                          Facsimile: (212) 541-4630
Facsimile: (404) 572-6999                          Email: andrew.schoulder@bclplaw.com
Email: mark.duedall@bclplaw.com
       leah.fiorenza@bclplaw.com                   Co-Counsel to the Debtors and Debtors in
                                                   Possession




                                                    -2-
